Citation Nr: 1439548	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  12-03 219 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to initial evaluation higher than 10 percent for the service-connected disability of the right thumb.



REPRESENTATION

Appellant represented by:	Lisa Lee, Esq.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that in relevant part granted service connection for ankylosis of the right first metacarpal phalangeal (MCP) joint and right first interphalangeal (IP) joint and assigned an initial rating of 10 percent effective from July 27, 2008.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is right-handed.

2.  From July 27, 2008, the Veteran's right thumb disability is manifested by ankylosis of the first MCP, decreased motion in the first IP, pain and weakness of the right thumb.


CONCLUSION OF LAW

The requirements for an initial rating of 20 percent, but not more, for the right thumb disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Codes 5003, 5224, 5228 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  Compliant VCAA notice was provided in August 2010 for the underlying claim for service connection.

The issue decided below arises from a grant of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.  

In any event, the Veteran has not alleged any prejudice due to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency,      and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The record also reflects that service treatment records (STRs) and available post-service medical evidence identified by the Veteran have been obtained, and a VA examination was conducted in March 2009.  The Veteran was also notified of his entitlement to a hearing before the Board in support of his appeal, but he has declined such a hearing.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Disabilities of the thumb are rated under 38 C.F.R. § 4.71a (schedule of ratings - musculoskeletal system).  Degenerative arthritis is rated under Diagnostic Code 5003, which directs that the rating will be based on limitation of motion under the appropriate diagnostic code for the joint or joints involved, but that a minimum of 10 percent is to be assigned if the limitation of motion is noncompensable.

Under the "amputation rule" the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were the amputation to be performed.  38 C.F.R. § 4.68.  Amputation of the thumb is rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5152; as the Veteran is shown to be right handed the criteria for the major extremity apply.  Under DC 5152, a rating of 40 percent is assigned for amputation with metacarpal resection; a rating of 30 percent is assigned for amputation at the metacarpophalangeal (MCP) joint or through the proximal phalanx; and, a rating of 20 percent is assigned for amputation at the distal joint or through the distal phalanx.

Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of   the Hand, Note (4), provides guidance for rating ankylosis of the thumb as follows.  (i) Ankylosis is rated as amputation at MCP joint or through the proximal phalanx (i.e., 30 percent for the major extremity) if both the carpometacarpal (CMC) and interphalangeal (IP) joints are ankylosed; and, if either of them is in extension or full flexion, or if there is rotation or angulation of a bone.  (ii) Ankylosis is evaluated as "unfavorable" if both the CMC and IP joints are ankylosed, even if each joint is ankylosed in favorable position.  (iii) Ankylosis is also "unfavorable"  if only the CMC or IP joint is ankylosed and there is a gap of more than two inches (5.1 cm) between the thumb and the fingers, with the thumb attempting to oppose the fingers.  (iv) Ankylosis is evaluated as "favorable" if only the CMC or IP joint is ankylosed and there is a gap or two inches (5.1 cm) or less between the thumb and forefingers, with the thumb attempting to oppose the fingers.  

The Veteran's right thumb disability has been rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5224 (ankylosis of the thumb).  Also applicable is DC 5228 (limitation of motion of the thumb).  The rating criteria are identical for the major (dominant) extremity and the minor (non-dominant) extremity.  

The rating criteria for ankylosis under DC 5224 are as follows.  A rating of 10 percent is assigned for favorable ankylosis; a rating of 20 percent is assigned for unfavorable ankylosis.  A Note to DC 5224 states to also consider whether evaluation as amputation is warranted and whether additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.

The rating criteria for limitation of motion under DC 5228 in relevant part are as follows.  A rating of 10 percent is assigned for a gap of 1 to 2 inches (2.5 to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A rating of 20 percent is assigned for a gap or more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence and Analysis

As this is a claim for increased initial rating, the period under appellate review begins July 27, 2008, the date service connection became effective.

A letter from Regional Therapy Services dated July 24, 2008, states the Veteran had last been examined in December 2007, at which time he was able to oppose his thumb to the ring finger but not to the little finger.  The Veteran's right wrist and right thumb disabilities caused him to have grip strength of 15 pounds on the right as compared to 85 pounds on the left.  He complained of pain (6/10 severity) and swelling that interfered with his function and he also complained of difficulties with activities of daily living (ADLs) including writing, cutting meat, using a key, opening doors and dressing (putting on socks).

The Veteran presented to the VA primary care clinic (PCC) in August 2008 complaining that his thumb surgery the previous year had not restored much function, although the pain was better.  In November 2008 a VA orthopedic  surgeon noted that X-rays showed excised trapezium and healed scaphoid; range   of motion (ROM) was not evaluated but examination showed marginal, incomplete grip and the Veteran was referred to occupational therapy.

A VA occupational therapy note dated in December 2008 states the Veteran presented with high pain (10/10) on any touch or movement.  He required total assistance with ROM due to fear guarding and lack of knowledge of what was happening to his hand (the clinician noted the Veteran had been wearing a wrist brace that was too restrictive).  Grip strength was 5 pounds on the right compared to 75 pounds on the left.  The Veteran was advised to squeeze a ball as exercise in order to draw his fingers into neutral position.

In December 2008 the Veteran testified before the Board in support of his claim for increased rating for his service-connected right wrist disability.  In regard to the right thumb, the Veteran stated he had very little use of his fingers and could not make a fist.  He reported that he had difficulty closing his hand to lift, and had to push his walker along rather than lift it with each step.  He stated he had to use an oversized fork, which he grasped with the last two fingers, and had to use his left hand for cutting.  He also reported difficulty dressing, such as buttoning his shirt or tying his shoes.  The Veteran testified that his trapeziectomy surgery on the thumb in 2007 had relieved some of the pain but had not restored function.    

The Veteran had a VA examination in March 2009, performed by a physician.    The examiner noted that the right thumb trapeziectomy in June 2007 had required reconstruction of the  trapezium first metacarpal joint, which was performed by excising the abductor pollicis longus tendon; this resulted in reducing abduction    of the right first MCP joint to the point of complete ankylosis.  There was some decreased ROM in the right thumb MCP and IP joint areas but no decreased ROM in the other fingers of the right hand due either to original injury or subsequent therapy.  The Veteran complained of pain of 6/10 severity, flaring to 9/10 without provocation and with accompanying swelling, heat and redness.  The Veteran reported weakness in the right wrist causing him to be unable to write or to lift a coffee cup, and he complained of absence of grip strength especially between the thumb and index fingers.  The Veteran also reported subjective complaints regarding the wrist.   

Physical examination showed the right first MCP joint to be completely ankylosed at 20 degrees flexion; the right first IP joint was not ankylosed but had limited ROM of 0-20 degrees (compared to 0-40 degrees in the left hand).  Repetitive motion caused no increase in weakness, pain, fatigability or incoordination.  There was no strength in the ankylosed MCP joint; strength in the IP joint was 2/5.  X-ray showed degenerative arthritis in the MCP joint.  The examiner diagnosed complete ankylosis of the first MCP joint at 20 degrees and portal ankylosis of the right IP joint.  The examiner noted definite incoordination of the right wrist and hand to the degree the Veteran was unable to write legibly or use a typewriter.  The examiner also noted excess fatigability but stated that the fatigability shown on examination would not reflect the excessive fatigability reported by the Veteran in his ADLs (inability to do any household chores or home maintenance using his right hand  and wrist).   The examiner stated that full examination of the whole hand was not warranted because only the thumb showed any limitation of ROM associated with the right wrist disability.

On review of the evidence above, the Board finds that ankylosis of the MCP joint  at 20 degrees is not, in and of itself, unfavorable ankylosis warranting evaluation higher than 10 percent.  However, evaluation under DC 5224 also permits consideration of limitation of motion of the IP joint when only the MCP joint is ankylosed.   The Board is satisfied in this case that the Veteran's documented 
loss of grip strength in his dominant hand, when considered with the findings of ankylosis of MCP joint, decreased range of motion in the IP joint, and pain represents a degree of additional functional impairment that more nearly approximates the criteria for the next higher (20 percent) level as envisioned 
by the rating criteria and DeLuca.  See 38 C.F.R. § 4.71A, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (4) (iii); see also C.F.R. §§ 4.40, 4.45, 4.59.  

The Board has considered whether evaluation higher than 20 percent may be warranted, but the higher 30 percent rating is awarded for amputation at the MCP joint or through the proximal phalanx.  Given that the Veteran continues to have motion in the IP joint, the Board cannot find that his symptoms more closely approximate amputation.

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors  which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and the Board has considered the symptoms resulting in functional impairment pursuant to 38 C.F.R. § 4.40, 4.45 and 4.59.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, supra.  

Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations, which have been taken into account in the Board's      grant of a higher rating.  His disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In sum, based on the evidence and analysis above the Board finds that throughout the period under appellate review the Veteran's right thumb disability has more closely approximated the criteria for a 20 percent rating, but not more, based on the additional limitation of function associated with weakness in his dominant hand.  The appeal is granted to that extent.

The benefit of the doubt has been resolved in the Veteran's favor.


ORDER

An initial rating of 20 percent for the right thumb disability is granted, subject to the requirements applicable to the payment of monetary benefits. 




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


